08-01789-smb      Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30      Main Document
                                              Pg 1 of 33


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
 SECURITIES INVESTOR PROTECTION                          :
 CORPORATION,                                            :   Adv. Proc. No. 08-01789 (SMB)
                                                         :
                         Plaintiff,                      :   SIPA LIQUIDATION
                                                         :
                 v.                                      :   (Substantively Consolidated)
                                                         :
 BERNARD L. MADOFF INVESTMENT                            :
 SECURITIES LLC,                                         :
                                                         :
                         Defendant.                      :
 --------------------------------------------------------X
                                                         :
 In re:                                                  :
                                                         :
 BERNARD L. MADOFF,                                      :
                                                         :
                         Debtor.                         :
 --------------------------------------------------------X
                                                         :
 IRVING H. PICARD, Trustee for the                       :
 Liquidation of Bernard L. Madoff Investment :
 Securities LLC,                                         :   Applies to Adversary Proceedings
                                                         :   listed on Schedule A
                         Plaintiff,                      :
                                                         :
                 v.                                      :
                                                         :
 DEFENDANTS IN ADVERSARY                                 :
 PROCEEDINGS LISTED ON                                   :
 SCHEDULE A                                              :
                                                         :
                         Defendants.                     :
 --------------------------------------------------------X

              MEMORANDUM DECISION REGARDING TRUSTEE’S
             MOTION FOR ADDITIONAL DISCOVERY BASED ON THE
              DEPOSITION TESTIMONY OF BERNARD L. MADOFF


 A P P E A R A N C E S:

 BAKER & HOSTETLER LLP
 45 Rockefeller Plaza
08-01789-smb   Doc 18480      Filed 02/15/19 Entered 02/15/19 10:16:30   Main Document
                                          Pg 2 of 33



 New York, NY 10111
       David J. Sheehan, Esq.
       Stacey A. Bell, Esq.
       Nicholas J. Cremona, Esq.
              Of Counsel
 Attorneys for Irving H. Picard, Trustee

 MCDERMOTT WILL & EMERY LLP
 340 Madison Avenue
 New York, NY 10173
       Andrew B. Kratenstein, Esq.
       Michael R. Huttenlocher, Esq.
       Darren Azman, Esq.
             Of Counsel
 Attorneys for Sage Associates, Sage Realty,
  Malcolm H. Sage, Martin A. Sage,
  and Ann M. Sage Passer

 HUNTON ANDREWS KURTH LLP
 200 Park Avenue
 New York, NY 10166
       Peter S. Partee, Sr., Esq.
       Robert A. Rich, Esq.
              Of Counsel
 Attorneys for Edward A. Zraick, Jr.,
  Nancy Zraick, Patricia DeLuca,
  and Karen Rich

 CHAITMAN LLP
 465 Park Avenue
 New York, NY 10022
       Helen Davis Chaitman, Esq.
       Gregory M. Dexter, Esq.
             Of Counsel
 Attorneys for various Defendants

 DENTONS US LLP
 1221 Avenue of the Americas
 New York, NY 10016
       Carole Neville, Esq.
              Of Counsel
 Attorneys for various Defendants

                                           -2-
08-01789-smb      Doc 18480      Filed 02/15/19 Entered 02/15/19 10:16:30              Main Document
                                             Pg 3 of 33


 STUART M. BERNSTEIN
 United States Bankruptcy Judge

        By late 2010, Irving H. Picard (the “Trustee”), the trustee for the liquidation of

 BLMIS under the Securities Investor Protection Act, 15 U.S.C. §§ 78aaa, et seq. (“SIPA”),

 had commenced approximately 1,000 adversary proceedings to clawback fictitious

 profits paid to the defendants by Bernard L. Madoff Investment Securities LLC

 (“BLMIS”), the vehicle through which Bernard Madoff ran his notorious Ponzi scheme.

 Although issues had been raised regarding the existence, scope and extent of the Ponzi

 scheme, no one sought to take Madoff’s deposition until July 2016, nearly six years into

 these cases. At that point, a group of defendants in adversary proceedings where

 discovery was still open decided it was a good idea to depose Madoff. Over the course of

 five days between December 2016 and November 2017, the parties to the eighty-eight1

 adversary proceedings set forth in Schedule A (the “Good Faith Actions”) took Madoff’s

 deposition (the “Madoff Deposition”).


        The Trustee now moves, to the extent necessary, to (i) reopen fact discovery to

 depose six former BLMIS employees and one FBI agent under Rules 16(b)(4) and

 30(a)(2)(B) of the Federal Rules of Civil Procedure, (ii) submit two additional expert

 reports and (iii) supplement two existing expert reports under Rule 26(e)(1) of the

 Federal Rules of Civil Procedure (the “Motion”). (See Memorandum of Law in Support

 of Trustee’s Motion for Limited Discovery Based on Prior Orders Authorizing

 Deposition of Bernard L. Madoff, dated Sept. 21, 2018 (“Trustee Brief”) (ECF Doc. #




 1     The Trustee’s chart appended to his moving papers listed ninety-two Good Faith Actions, (see
 ECF Doc. # 18015-2), but four of the actions were subsequently dismissed.


                                                 -3-
08-01789-smb      Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30               Main Document
                                              Pg 4 of 33


 18015).2) The catalyst, according to the Trustee, is Madoff’s testimony which the

 Trustee seeks to rebut. (See id. at 10.)


         The Trustee’s application is opposed by (i) defendants in Picard v. Sage

 Associates, Adv. Proc. No. 10-04362 (SMB) and Picard v. Sage Realty, Adv. Proc. No.

 10-04400 (SMB) (the “Sage Defendants”) (see The Sage Defendants’ Objection to the

 Trustee’s Motion for Limited Additional Discovery Based on Prior Orders Authorizing

 Deposition of Bernard L. Madoff, dated Oct. 17, 2018 (“Sages Brief”) (ECF Doc. #

 18081)), (ii) defendants in Picard v. Zraick, Adv. Proc. No. 10-05257 (SMB) (the “Zraick

 Defendants”) (see Zraick Defendants’ Objection to Trustee’s Motion for Limited

 Additional Discovery Based on Prior Orders Authorizing Deposition of Bernard L.

 Madoff, dated Oct. 17, 2018 (“Zraick Brief”) (ECF Doc. # 18082)), (iii) defendants in

 numerous adversary proceedings represented by Chaitman LLP (the “Chaitman

 Defendants”) (see Defendants’ Memorandum of Law in Opposition to the Trustee’s

 Motion for Limited Additional Discovery Based on Prior Orders Authorizing

 Deposition of Bernard L. Madoff, dated Oct. 17, 2018 (“Chaitman Brief”) (ECF Doc. #

 18084)), and (iv) defendants in numerous adversary proceedings represented by

 Dentons US LLP (the “Dentons Defendants”). (See Dentons Customers’ Objection to the

 Trustee’s Motion for Limited Additional Discovery Based on Prior Orders Authorizing

 Deposition of Bernard L. Madoff, dated Oct. 17, 2018 (“Dentons Brief”) (ECF Doc. #

 18087).)




 2      Unless otherwise indicated, “ECF Doc. # _” refers to documents filed on the docket of In re
 BLMIS, SIPA Case No. 08-01789 (SMB).


                                                   -4-
08-01789-smb    Doc 18480     Filed 02/15/19 Entered 02/15/19 10:16:30       Main Document
                                          Pg 5 of 33


        With one exception, Madoff’s testimony addressed issues that have been part of

 these cases for years, and in some instances, the Trustee has already submitted an

 expert report covering the topic. Accordingly, for the reasons set forth herein, the

 Motion is granted in part and denied in part.


                                     BACKGROUND

 A.     The Good Faith Actions

        The Court assumes familiarity with the circumstances leading to the demise of

 BLMIS, the arrest of Bernard L. Madoff on December 11, 2008 (the “Filing Date”), the

 commencement of the SIPA liquidation, and the appointment of the Trustee. See SIPC

 v. BLMIS (In re BLMIS), 424 B.R. 122, 124-32 (Bankr. S.D.N.Y. 2010), aff’d, 654 F.3d

 229 (2d Cir. 2011), cert. denied, 567 U.S. 934 (2012). Beginning in late 2010, the

 Trustee commenced approximately 1,000 adversary proceedings against former BLMIS

 customers who withdrew more from their BLMIS accounts than they deposited. The

 Trustee does not contend that these defendants knew that Madoff was operating a Ponzi

 scheme, and hence, the adversary proceedings have been referred to as the Good Faith

 Actions. In each adversary proceeding, the Trustee seeks to avoid and recover the

 difference between the deposits and withdrawals ─ the fictitious profits ─ as intentional

 fraudulent transfers pursuant to 11 U.S.C. § 548(a)(1)(A), capped by the aggregate

 amount of withdrawals or transfers within two years of the Filing Date.


 B.     The Madoff Deposition

        When Madoff pleaded guilty, he stated during his allocution that he had

 conducted a Ponzi scheme through BLMIS’ investment advisory business, using a split-

 strike conversion strategy, since the early 1990s. Many defendants disputed that BLMIS

                                            -5-
08-01789-smb    Doc 18480     Filed 02/15/19 Entered 02/15/19 10:16:30        Main Document
                                          Pg 6 of 33


 was a Ponzi scheme, but even if it was, they disputed the Trustee’s contention that the

 Ponzi scheme dated back to the 1970s or even earlier.


        On July 7, 2016, the Chaitman Defendants moved for an order authorizing

 Madoff’s deposition primarily to inquire into the existence and scope of the Ponzi

 scheme. (See Defendants’ Memorandum of Law in Support of Motion for an Order

 Authorizing the Deposition of Bernard L. Madoff, dated July 7, 2016 (ECF Doc. #

 13605).) Following a July 20, 2016 conference, and in anticipation of similarly situated

 defendants wanting to depose Madoff in their adversary proceedings, the Trustee filed

 and served a Notice to Defendants Establishing Deadline to File Requests to Depose

 Bernard L. Madoff, dated July 22, 2016 (ECF Doc. # 13786). The latter instructed

 defendants wishing to participate in the Madoff Deposition to file a notice listing

 proposed areas of inquiry and their relevance. After various defendants filed such

 notices, (see ECF Doc. ## 13838, 13839, 13840, 13841, 13844), and following an August

 24, 2016 hearing, the Court signed an Order Authorizing the Deposition of Bernard L.

 Madoff on September 29, 2016 (“Madoff Day 1 Deposition Order”) (ECF Doc. # 14213).

 The Madoff Day 1 Deposition Order limited the topics for which the participating

 defendants could depose Madoff to:

        1. The trading activities of Madoff’s market making and proprietary
           trading units during the period prior to January 1, 1992 and thereafter.
        2. The trading activities for Madoff’s investment advisory customers prior
           to January 1, 1992 and thereafter.
        3. The number of employees, profitability, and revenue-generating
           activities of each Madoff unit in the period prior to January 1, 1992 and
           thereafter.
        4. The nature, extent and scope of Madoff’s legitimate and illegitimate
           activities at various time periods, including, inter alia, when Madoff
           began operating a “Ponzi” scheme and how it came about that he began
           operating a “Ponzi” scheme.

                                            -6-
08-01789-smb      Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30               Main Document
                                              Pg 7 of 33


         5. The extent to which different trading strategies were involved with
            legitimate or illegitimate activities.
         6. The record-keeping procedures for each unit of Madoff’s operations,
            including but not limited to records indicating the purported purchase
            and sale of securities and the purported allocation of securities to
            investment advisory customers.
         7. The interpretation of Madoff’s or BLMIS’ account records, including
            but not limited to monthly account statements.

 (Madoff Day 1 Deposition Order at pp. 2-3.) The order limited participation in the

 Madoff Deposition to defendants in actions where fact discovery had not closed as of

 July 7, 2016. In such actions, discovery was extended for the sole purpose of taking

 Madoff’s deposition, but “[n]otwithstanding the dates set forth in the case management

 orders, counsel for the Trustee, the Participating Customers, the Picower Parties and

 SIPC have the right to move the Court for further discovery based upon Madoff’s

 testimony.” (Madoff Day 1 Deposition Order at p. 7, ¶ L.) “Day 1” of the Madoff

 Deposition took place over the course of three days: December 20, 2016, April 26, 2017,

 and April 27, 2017.


         After the conclusion of Madoff’s “Day 1” deposition, the Court entered an Order

 Authorizing the Continued Deposition of Bernard L. Madoff on September 11, 2017

 (“Madoff Day 2 Deposition Order” (ECF Doc. # 16625), and together with the Madoff

 Day 1 Deposition Order, the “Madoff Deposition Orders”) on the following topics:

         1. The statements contained in the Federal Bureau of Investigation form
            FD-302 memorializing a proffer meeting with Bernard Madoff held on
            December 16, 2008;
         2. The Day 2 Participants’3 accounts held with [BLMIS], or Bernard L.
            Madoff, including the history of Day 2 Participants’ accounts and the

 3      The “Day 2 Participants” included certain defendants represented by Chaitman LLP and Dentons
 US LLP listed in Exhibit B to the Madoff Day 2 Deposition Order that did not participate in Day 1 of the
 Madoff Deposition. The additional defendants were included on consent of the Trustee. (See Madoff Day
 2 Deposition Order at p. 3.)


                                                  -7-
08-01789-smb       Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30                 Main Document
                                               Pg 8 of 33


             extent, if any, to which BLMIS or Madoff was directed to and did buy,
             sell and hold actual securities on behalf of the Day 2 Participants; and
         3. Madoff’s understanding of the reports and other information contained
            on the reels of microfilm and any other documents produced by the
            Trustee to the Participating Customers in 2017 and 2018 prior to the
            completion of the Day 2 Deposition, concerning whether Madoff or
            BLMIS used customer funds to purchase securities shown on the
            customer statements of the Day 2 Participants or held such securities
            for his, or BLMIS’, own account.

 (Madoff Day 2 Deposition Order at pp. 3-4.) Like the prior order, the Madoff Day 2

 Deposition Order stated that the fact discovery deadlines in the relevant case

 management orders were extended “for the limited and sole purpose of taking Madoff’s

 deposition” subject to the right of interested parties to “move the Court for further

 discovery based on Madoff’s testimony.” (Id. at p. 8, ¶ L.) “Day 2” of the Madoff

 Deposition took place on November 8 and November 9, 2017.4 The Madoff Deposition

 is now completed.


 C.      The Motion

         The Trustee now seeks to take additional depositions and/or submit

 supplemental expert materials on six topics: (i) when the BLMIS Ponzi scheme began

 (“Start Date Issue”), (ii) whether BLMIS performed actual securities trades for

 customers purportedly engaged in the so-called “convertible arbitrage strategy”

 (“Convertible Arbitrage Issue”), (iii) whether BLMIS performed actual securities trades

 for certain customers that gave specific trading instructions to BLMIS (“Directed

 Trading Issue”), (iv) when BLMIS became insolvent (“Insolvency Issue”), (v) the


 4       The transcripts of Madoff’s deposition are available at ECF Doc. ## 16237-9 (December 20, 2016
 transcript), 18151-1 (April 26, 2017 transcript), 18151-2 (April 27, 2017 transcript), 18151-3 (November 8,
 2017 transcript), and 18141-4 (November 9, 2017 transcript). References to the transcripts will be
 denoted as follows: “(Madoff Dep. [date] at _:_.)”


                                                    -8-
08-01789-smb      Doc 18480      Filed 02/15/19 Entered 02/15/19 10:16:30              Main Document
                                             Pg 9 of 33


 purpose of BLMIS’ purchase of United States Treasury bills (“Treasuries Issue”), and

 (vi) whether the IBM AS/400 computer used by the investment advisory arm of BLMIS

 was capable of generating trading activity (“Computer System Issue”). (Trustee Brief at

 11-16.) On each of the issues, the Trustee wants to take the deposition of some or all of

 the following former BLMIS employees: Annette Bongiorno, Daniel Bonventre, Enrica

 Cotellessa-Pitz, Joann Crupi, David Kugel, and Joann Sala. (Id. at 10-16.)


        With respect to the Start Date Issue, the Trustee also seeks to depose one of the

 FBI agents who prepared Federal Bureau of Investigation form FD-302 memorializing a

 December 16, 2008 proffer session given by Madoff to the FBI and the United States

 Attorney’s Office for the Southern District of New York (the “FD-302 Statement”).5 (See

 id. at 11.) The Trustee received redacted copies of the FD-302 Statement in May 2017.

 (See ECF Doc. ## 16046-3 and 16046-4.)


        In addition, the Trustee seeks to submit two additional reports from undisclosed

 experts – one to opine on the Convertible Arbitrage Issue and the other on the

 Computer System Issue. (Trustee Brief at 28.) Finally, the Trustee seeks to supplement

 the existing expert reports of Bruce Dubinsky and Lisa Collura in the Good Faith Actions

 where expert disclosures have already been made. (Id.)




 5       Form FD-302 is used to report on and summarize an FBI agent’s interview with a witness. United
 States v. Gonzalez-Melendez, 570 F.3d 1, 3 (1st Cir. 2009). A redacted copy of the FD-302 Statement is
 available at ECF Doc. # 16046-2.


                                                 -9-
08-01789-smb       Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30                Main Document
                                               Pg 10 of 33


 D.      Procedural Posture of the Good Faith Actions

         1.      Fact Discovery

         The eighty-eight Good Faith Actions are in different procedural stages. Fact

 discovery remains open in thirty-two of the actions.6 Except as set forth in Federal Civil

 Rule 30(a)(2) with respect to the three prisoner depositions (Bongiorno, Crupi and

 Bonventre), the Trustee does not require leave of Court to take the additional

 depositions in these adversary proceedings.7


         In the remaining fifty-six Good Faith Actions, fact discovery is closed, and the

 Trustee seeks leave to reopen discovery. He asserts that reopening fact discovery is

 expressly permitted by the plain language of the Madoff Deposition Orders.

 Alternatively, he argues that “good cause” exists to reopen fact discovery pursuant to

 Rule 16(b)(4) of the Federal Rules of Civil Procedure made applicable hereto under Rule

 7016(a) of the Federal Rules of Bankruptcy Procedure. The Trustee states that he has

 been diligent in seeking to take the additional depositions given that the defendants did

 not seek to take Madoff’s deposition until July 2016, the Madoff Deposition Orders



 6        In most of the thirty-two actions, fact discovery remains open pursuant to the Stipulation and
 Order entered into among the majority of defendants represented by Chaitman LLP and the Trustee, so-
 ordered on August 9, 2017 (“Stipulation Staying Discovery”) (ECF Doc. # 16494), which held in abeyance
 all discovery deadlines in the applicable adversary proceedings pending conclusion of the Madoff
 Deposition. The Chaitman Defendants suggest that the Stipulation Staying Discovery was not intended
 to allow the Trustee to take additional discovery. (See Chaitman Brief at 7.) However, the plain language
 of the stipulation stated that the deadline to serve expert reports in the Chaitman Defendants’ cases would
 be set after the Madoff Deposition, (Stipulation Staying Discovery at ¶ 1), and “all other deadlines in the
 operative case management notices” would be held in abeyance until further addressed by the Court. (Id.
 at ¶ 2.)

 7       Similarly, the Chaitman Defendants had previously issued subpoenas to numerous BLMIS traders
 which were held in abeyance pending the conclusion of the Madoff Deposition. (See Order Implementing
 the Court’s May 31, 2017 and June 29, 2017 Bench Rulings on Multiple Discovery Disputes, dated July
 26, 2017, at ¶¶ 2-3 (ECF Doc. # 16459).) The Chaitman Defendants may now proceed with those
 subpoenas to the extent they were timely served.


                                                   - 10 -
08-01789-smb    Doc 18480     Filed 02/15/19 Entered 02/15/19 10:16:30       Main Document
                                          Pg 11 of 33


 anticipated possible rebuttal discovery, and the limited discovery sought will surely lead

 to relevant evidence. (Trustee Brief at 25-26.)


       2.      Expert Discovery

       The Good Faith Actions are also at varying stages of expert discovery. In sixty-

 one of the Good Faith Actions, expert disclosures have not been made because the

 deadlines under the respective case management orders have not passed or because the

 deadlines have been stayed pursuant to the Stipulation Staying Discovery. In these

 cases, the Trustee would not be “supplementing” Dubinsky’s or Collura’s reports since

 they have not yet been submitted. Moreover, the Trustee need not obtain leave to

 submit the reports of the two additional experts. Another eleven Good Faith Actions are

 similarly situated because, although the Trustee has submitted Dubinsky’s and Collura’s

 reports in the actions, the Stipulation Staying Discovery held in abeyance the deadline

 to serve expert reports pending the completion of the Madoff Deposition.


       In the remaining sixteen Good Faith Actions, the deadline to make expert

 disclosures has expired, and the Trustee suggests that supplementation under Federal

 Civil Rule 26(e)(1) of the existing expert reports and submission of the new expert

 reports are appropriate as a response to additional fact discovery—namely, the Madoff

 Deposition. (Trustee Brief at 28-29.)


                                      DISCUSSION

 A.    Standards Governing the Motion

       Initially, the Trustee’s assertion that the Madoff Deposition Orders authorize him

 to take additional discovery lacks merit. The orders extended fact discovery “for the


                                           - 11 -
08-01789-smb    Doc 18480      Filed 02/15/19 Entered 02/15/19 10:16:30        Main Document
                                           Pg 12 of 33


 limited and sole purpose of taking Madoff’s deposition. Other than for that purpose, the

 deadlines in the applicable case management orders remain unchanged.” (Madoff Day

 1 Deposition Order at p. 7, ¶ L; see also Madoff Day 2 Deposition Order at p. 8, ¶ L.)

 The orders gave the parties “the right to move the Court for further discovery based

 upon Madoff’s testimony,” (id.), but the Court stated on multiple occasions that the

 scope of additional discovery would be narrow and limited to discovery which could not

 have been pursued absent the Madoff Deposition. (See Transcript of July 20, 2016 Hr’g

 at 26:10-13 (“THE COURT: . . . it may be reasonable to extend the deadline to take Mr.

 Madoff’s deposition. It may not be reasonable to extend the deadline to then take

 subsequent depositions based on what Mr. Madoff said.”) (ECF Adv. Proc. No. 10-05257

 Doc. # 58); Transcript of August 24, 2016 Hr’g at 30:24-31:4 (“THE COURT: I haven’t

 extended any deadlines other than to take Mr. Madoff’s deposition. Whether someone

 can come in and make a compelling case . . . to do follow-up depositions [will be dealt

 with at a later date].”) (ECF Doc. # 13967); Transcript of March 29, 2017 Hr’g at 43:7-

 14 (“THE COURT: “But you’re talking about the order authorizing the Madoff

 deposition. I made it clear that at that point I was not authorizing any further other

 discovery, where discovery was closed or would otherwise . . . expire. . . . If it was that

 important, it should’ve been done before.”) (ECF Doc. # 15908); Transcript of May 31,

 2017 Hr’g at 25:10-12 (“THE COURT: . . . I also said that I would allow you to take the

 Madoff deposition, I didn’t say whether or not you could take any further discovery.”)

 (ECF Doc. # 16192); Transcript of July 25, 2018 Hr’g at 34:19-21 (“THE COURT: . . . the

 order said if you learn something from Madoff’s deposition that triggered the need for

 more discovery, that you could ask for it basically. Or maybe you’ll get it.”) (ECF Doc. #

 17877); id. at 70:17-20 (“THE COURT: . . . you have to show specifically what it is

                                             - 12 -
08-01789-smb       Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30               Main Document
                                               Pg 13 of 33


 Madoff said that’s new, that you couldn’t have anticipated with due diligence of taking

 that discovery”).)8


         Rather, the appropriate standard to determine whether the Trustee may modify

 the existing case management orders to reopen discovery is set forth in Federal Civil

 Rule 16(b)(4), which provides that “[a] schedule may be modified only for good cause

 and with the judge’s consent.” FED. R. CIV. P. 16(b)(4).9 A finding of “good cause”

 depends on the diligence of the moving party. Parker v. Columbia Pictures Indus., 204

 F.3d 326, 340 (2d Cir. 2000); accord Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir.

 2009) (citing Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003)), certified

 question answered by 286 Ga. 636 (2010), aff’d, 383 F. App’x 18 (2d Cir.), cert. denied,

 562 U.S. 1102 (2010); see also FED. R. CIV. P. 16 advisory committee’s note (1983)

 (“[T]he court may modify the schedule on a showing of good cause if it cannot

 reasonably be met despite the diligence of the party seeking the extension.”). “To satisfy

 the good cause standard ‘the party must show that, despite its having exercised

 diligence, the applicable deadline could not have been reasonably met.’” Enzymotec

 Ltd. v. NBTY, Inc., 754 F. Supp. 2d 527, 536 (E.D.N.Y. 2010) (quoting Sokol Holdings,



 8       The Trustee previously agreed with this interpretation. In objecting to the Zraick Defendants’
 request to modify certain case deadlines, he advocated for a narrow interpretation of supplemental
 discovery pursuant to the Madoff Deposition Orders:
         The [Madoff Deposition Orders’] provision permitting potential follow-up discovery
         “based upon Madoff’s testimony” should be construed as only permitting discovery that
         could not have been pursued without his testimony.
 (Trustee’s Memorandum of Law in Opposition to Defendants’ Motion to Extend the Rebuttal Expert
 Disclosure Deadline and Compel Discovery, dated Mar. 22, 2017, at 9 (emphasis in original) (ECF Adv.
 Proc. No. 10-05257 Doc. # 68).)

 9        The Trustee also references Rule 26(b)(2), (see Trustee Brief at 23-24), which sets out certain
 limitations on the frequency and extent of permissible discovery. However, Rule 26(b)(2) does not serve
 as a basis to reopen fact discovery.


                                                   - 13 -
08-01789-smb    Doc 18480     Filed 02/15/19 Entered 02/15/19 10:16:30        Main Document
                                          Pg 14 of 33


 Inc. v. BMB Munai, Inc., No. 05 Civ. 3749(KMW)(DF), 2009 WL 2524611, at *7

 (S.D.N.Y. Aug. 14, 2009)), reconsideration denied, No. 08-CV-2627 (ADS)(ETB), 2011

 WL 2601500 (S.D.N.Y. June 29, 2011); accord Ritchie Risk-Linked Strategies Trading

 (Ireland), Ltd. v. Coventry First LLC, 282 F.R.D. 76, 79-80 (S.D.N.Y. 2012).


        Where a party seeks to modify the scheduling order to rebut evidence, he must

 show that he had no reason to expect the information that forms the basis of the motion.

 In Ritchie Risk-Linked Strategies, the plaintiff sued for breach of contract relating to

 secondary-market life insurance policies it had purchased from the defendant. In

 accordance with the scheduling order, the plaintiff timely served expert reports that did

 not address the contract price at which the plaintiff had purchased the policies or its

 damages. The defendant thereafter timely served an expert report (the “Behan &

 Chaplin Report”) which opined that the market value of the policies was far lower than

 the amount the plaintiff paid because the contract price was based on improper and

 unrealistic mortality and actuarial assumptions. Ritchie Risk-Linked Strategies, 282

 F.R.D. at 77. Following receipt of the Behan & Chaplin Report, the plaintiff sought to

 modify the scheduling order to allow it the opportunity to rebut it. After the Magistrate

 Judge denied the request, the plaintiff asked District Judge Marrero to vacate the

 Magistrate Judge’s Order. Id. at 78. Denying the plaintiff’s request, Judge Marrero

 explained:

        Plaintiffs can justify a modification of that scheduling order only if they
        substantiate their claims of having had no reason to expect that
        Defendants would advance the position set forth in the Behan & Chaplin
        Report. Alternately put, Plaintiffs cannot succeed in demonstrating their
        diligence—and thus good cause for amending the scheduling order—if they
        knew or should have known that Defendants might present expert
        testimony to argue that the contract price of the subject insurance policies
        did not represent market value for purposes of a damages calculation. See

                                            - 14 -
08-01789-smb      Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30               Main Document
                                              Pg 15 of 33


         Fidelity Info. Servs., Inc. v. Debtdomain GLMS Pte Ltd., No. 09 Civ. 7589,
         2011 WL 3665138, at *2 (S.D.N.Y. Aug. 11, 2011) (“[T]he good cause
         standard is not satisfied when the proposed amendment rests on
         information ‘that the party knew, or should have known, in advance of the
         deadline.’” (alteration in original) (quoting Enzymotec Ltd. v. NBTY, Inc.,
         754 F.Supp.2d 527, 536 (E.D.N.Y.2010))).

 Id. at 79-80. Thus, to show good cause to modify the scheduling order to permit more

 depositions or new expert reports, the Trustee must point to testimony by Madoff that

 he had no reason to expect.10


         Separately, the Trustee seeks to supplement the existing expert reports submitted

 by Dubinsky and Collura. (Trustee Brief at 30-31.) A party must supplement expert

 disclosures, see FED. R. CIV. P. 26(a)(2)(E), if it “learns that in some material respect the

 disclosure . . . is incomplete or incorrect, and if the additional or corrective information

 has not otherwise been made known to the other parties during the discovery process or

 in writing.” FED. R. CIV. P. 26(e)(1)(A); accord Sherman v. Bear Stearns Cos. Inc. (In re

 Bear Stearns Cos., Inc. Sec., Derivative, & ERISA Litig.), 263 F. Supp. 3d 446, 451

 (S.D.N.Y. 2017); Sandata Techs., Inc. v. Infocrossing, Inc., Nos. 05 Civ. 09546, 06 Civ.

 01896(LMM)(THK), 2007 WL 4157163, at *5 (S.D.N.Y. Nov. 16, 2007). The duty to

 supplement is “mandatory and self-executing,” Dahlberg v. MCT Transp., LLC, 571 F.

 App’x 641, 645 (10th Cir. 2014) (quoting Lohnes v. Level 3 Commc’ns, Inc., 272 F.3d 49,

 59 (1st Cir. 2001)); accord Sinclair Wyo. Ref. Co. v. A&B Builders, Ltd., Civil No. 15-CV-


 10      The Trustee argues that his diligence should be measured from the conclusion of the Madoff
 Deposition because he did not know before then what areas of Madoff’s deposition testimony he needed to
 rebut or clarify. (Trustee Brief at 26; see Reply Memorandum in Further Support of Trustee’s Motion for
 Limited Additional Discovery Based on Prior Orders Authorizing Deposition of Bernard L. Madoff,
 dated Oct. 24, 2018, (“Trustee Reply”) at 1-2 (ECF Doc. # 18106).) However, discovery did not begin only
 when the Madoff Deposition ended. The Good Faith Actions were commenced over eight years ago, and
 the matters on which Madoff testified have been issues in these cases for almost that entire period. In
 fact, Dubinsky’s 2013 expert report opined on some of these issues. The Trustee could have sought to take
 Madoff’s deposition in the Good Faith Actions but never did.


                                                  - 15 -
08-01789-smb     Doc 18480        Filed 02/15/19 Entered 02/15/19 10:16:30    Main Document
                                              Pg 16 of 33


 91-ABJ, 2018 WL 4698788, at *2 (D. Wyo. Aug. 31, 2018), “extends both to information

 included in the report and to information given during the expert’s deposition,” and

 must be completed “by the time the party’s pretrial disclosures under Rule 26(a)(3) are

 due.” FED. R. CIV. P. 26(e)(2). Under Rule 26(a)(3)(B), pretrial disclosures must be

 made “at least 30 days before trial” unless the Court orders otherwise.


        Because deadlines to submit pretrial disclosures and the trial dates have not been

 set in the Good Faith Actions, the deadlines to submit supplemental expert disclosures

 have not run. Therefore, the Trustee does not require a Court order authorizing

 supplementation under Rule 26(e)(1).


        With this background, I turn to the specific areas of additional discovery

 identified by the Trustee.


 B.     Areas of Inquiry

        1.      Start Date Issue

        When the Ponzi scheme began has been an issue in these cases since Day One.

 During his March 2009 plea in United States of America v. Madoff, No. 09 CR 213 (DC)

 (“Madoff Allocution”),11 Madoff allocuted that, “[t]o the best of my recollection, my

 fraud began in the early 1990s.” (Madoff Allocution at 25:12-13.) Madoff’s deposition

 testimony was consistent with his allocution. He stated on multiple occasions that his

 Ponzi scheme did not begin until 1992. (See Madoff Dep. 12/20/16 at 26:15-27:1, 98:16-

 19; Madoff Dep. 4/26/17 at 11:5-9, 123:1-2; Madoff Dep. 4/27/17 at 365:18-19; Madoff




 11     A copy of the Madoff Allocution is available at ECF Doc. # 16237-5.


                                                 - 16 -
08-01789-smb      Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30               Main Document
                                              Pg 17 of 33


 Dep. 11/8/17 at 398:15-17.)12 In short, the Trustee knew what Madoff would say about

 the Start Date Issue, and his deposition testimony was no surprise.


         Notwithstanding Madoff’s allocution, the Trustee has contended that the

 investment advisory business always operated as a Ponzi scheme. (See Picard v.

 Ginsburg (In re BLMIS), ECF Adv. Pro. No. 10-04753 Doc. # 1 (Complaint, dated Nov.

 12, 2010 (“Ginsburg Complaint”) ¶¶ 22-25.) In fact, Dubinsky opined in his August

 2013 Expert Report of Bruce G. Dubinsky MST, CPA, CFE, CVA, CFF, MAFF

 (“Dubinsky Report”)13 that “[t]here is no evidence that the purported investment

 transactions for [investment advisory] customers ever occurred at least as far back as

 the 1970s.” (Dubinsky Report ¶ 18; accord id. at ¶ 270 (“As detailed above, the

 investigation and analysis of the IA Business showed that beginning at least in the

 1970s, the IA Business’s purported trades could not have been executed.”).) In short,

 the Trustee did not learn anything from Madoff at his deposition that he did not already

 know and already rebut.


         The one exception concerns the Trustee’s request to depose one of the FBI

 Special Agents that prepared the FD-302 Statement memorializing Madoff’s December

 16, 2008 proffer session. According to the statement, Madoff proffered that he “began

 engaging in fraud in earnest in the 1970s.” (FD-302 Statement at BHUSAO0000022.)




 12     Madoff did testify that BLMIS backdated trades for certain customers prior to 1992 to
 manufacture gains or losses (for tax purposes), (Madoff Dep. 12/20/16 at 31:6-32:13; Madoff Dep.
 4/26/17 at 10:6-20), but back-dating actual trades undercuts the Trustee’s theory that BLMIS was not
 engaged in actual trading.

 13      A copy of the Dubinsky Report is available at ECF Adv. Proc. No. 10-05257 Doc. # 67-2.


                                                  - 17 -
08-01789-smb    Doc 18480     Filed 02/15/19 Entered 02/15/19 10:16:30        Main Document
                                          Pg 18 of 33


 When confronted with the FD-302 Statement at his deposition, Madoff denied that he

 said that during the 2008 proffer. (Madoff Dep. 11/9/17 at 635:16-23.)


        The Trustee did not receive a copy of the FD-302 Statement from the

 Government until May 2017 – between “Day 1” and “Day 2” of the Madoff Deposition.

 Therefore, the Trustee could not have anticipated Madoff’s denial of a statement

 allegedly recorded by the FBI Special Agent. As a result, the Trustee may depose the FBI

 Special Agent to inquire about Madoff’s proffer pertaining to the start date of the Ponzi

 scheme.


        2.     Convertible Arbitrage Issue

        When Madoff allocuted, he stated that the Ponzi scheme was limited to his split-

 strike conversion strategy. To carry out the fraud, “I . . . claimed that I employed an

 investment strategy I had developed, called the split strike conversion strategy, to falsely

 give the appearance to clients that I had achieved the results I believed they expected.”

 (Madoff Allocution at 25:21-24; see also id. at 25:25-26:18 (describing the split-strike

 conversion strategy).) At one point during his allocution, he did indicate that he caused

 BLMIS to send false trading confirmations and customer statements listing bogus

 transactions “to clients purportedly involved in the split strike conversion strategy, as

 well as other individual clients I defrauded who believed they had invested in securities

 through me,” (id. at 27:13-16 (emphasis added)), but his reference to these “other

 individual clients” was apparently never pursued.


        At the relevant times, the split-strike conversion strategy was not BLMIS’ only

 purported trading strategy; it also supposedly engaged in a convertible arbitrage


                                            - 18 -
08-01789-smb      Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30                Main Document
                                              Pg 19 of 33


 strategy on behalf of certain customers.14 Nevertheless, and consistent with his

 allocution, Madoff testified at his deposition that his Ponzi scheme did not extend to

 BLMIS customers whose accounts were engaged in the convertible arbitrage strategy.

 (Madoff Dep. 12/20/16 at 35:9-17; Madoff Dep. 11/8/17 at 399:1-4.)


        The Trustee had never accepted Madoff’s distinction between trading strategies;

 he always contended that the entire investment advisory business was a Ponzi scheme.

 (See, e.g., Ginsburg Complaint ¶ 22 (“[B]ased on the Trustee’s investigation to date and

 with the exception of isolated individual trades for certain clients other than Defendant,

 there is no record of BLMIS having cleared any purchase or sale of securities on behalf

 of the IA Business at the Depository Trust & Clearing Corporation, the clearing house

 for such transactions.”).) Furthermore, the Trustee procured the opinion of Dubinsky in

 2013 that “[t]here was no trading using the so-called ‘convertible arbitrage trading

 strategy’ purportedly implemented by BLMIS in the 1970s,” (Dubinsky Report ¶ 19), and

 spent close to twenty pages justifying this conclusion. (Id. at ¶¶ 84-118.) He also opined

 that none of Madoff’s investment strategies involved actual trading, (id. at ¶¶ 154-55),

 and the entire investment advisory business was conducted as a fraud based on fictitious

 trading at least as far back as the 1970s. (Id. at ¶¶ 18-25.)




 14     According to Dubinsky:
        A convertible arbitrage trading strategy aims to generate profits by taking advantage of
        the pricing mismatches that can occur between the equity and convertible instruments.
        This strategy is implemented when the convertible instrument is incorrectly valuing the
        option component of the security relative to the underlying common stock price. The
        investor is looking then to benefit from a change in the expectations for the stock or
        convertible security over a period of time.
 (Dubinsky Report ¶ 84.)


                                                  - 19 -
08-01789-smb      Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30               Main Document
                                              Pg 20 of 33


         Whether the Ponzi scheme was limited to the split-strike conversion strategy or

 also encompassed the convertible arbitrage strategy has been a longstanding issue in the

 case. As in the case of the Start Date Issue, the Trustee did not learn anything from

 Madoff at his deposition that he did not already know and already rebut.


         3.      Directed Trading Issue

         The Directed Trading Issue concerns the Sage Defendants. In September 2015,

 the Sage Defendants asserted an affirmative defense to the effect that they directed

 BLMIS to make certain trades, BLMIS made those trades and they were entitled to

 retain the profits earned on those trades:

         Many of the trades in the [Sage Defendants’ accounts] were entirely
         independent of the “split strike conversion” strategy. Madoff did not
         control these sales. On the contrary, the activity in the [accounts] included
         the retention and sale of actual securities, controlled by [the Sage
         Defendants], which generated both short term and long term capital gains
         for which [the Sage Defendants are] absolutely entitled to credit.

 (Answer and Affirmative Defenses, dated Sept. 18, 2015, p. 28, ¶ 54 (ECF Adv. Proc. No.

 10-04400 Doc. # 43); Answer and Affirmative Defenses, dated Sept. 18, 2015, p. 28, ¶

 54 (ECF Adv. Proc. No. 10-04362 Doc. # 43).)


         Discovery ensued. In December 2015, the Trustee served his Initial Disclosures

 in which he identified Annette Bongiorno and Joann “Jodi” Crupi, two former BLMIS

 employees, as persons who “may have knowledge of the transactions at issue.”15

 Notably, he disclosed that he did not expect to rely on their testimony, but these are two


 15     The Trustee’s Initial Disclosures are annexed as Exhibit 7 to the Declaration of Andrew B.
 Kratenstein in Support of the Sage Defendants’ Objection to the Trustee’s Motion for Limited Additional
 Discovery Based on Prior Orders Authorizing Deposition of Bernard L. Madoff, signed Oct. 17, 2018
 (“Kratenstein Declaration”) (ECF Doc. # 18081-1).



                                                 - 20 -
08-01789-smb      Doc 18480        Filed 02/15/19 Entered 02/15/19 10:16:30               Main Document
                                               Pg 21 of 33


 of the witnesses he now seeks to depose. The Sage Defendants thereafter sent discovery

 requests to the Trustee on the Directed Trading Issue, (see Defendants’ First Set of

 Requests for Production of Documents and Interrogatories to the Trustee, dated July 1,

 2016, at p. 10, ¶ 2 (“State whether there is any evidence that BLMIS executed ‘directed

 trades’ . . . .”), pp. 11-12, ¶ 11 (state whether and when “BLMIS engaged in any ‘directed

 trades’ for the customer”).)16 They also responded to an interrogatory from the Trustee

 inquiring about meetings with BLMIS employees, stating that they had periodic

 telephonic and in-person meetings to, inter alia, direct “Bernard L. Madoff to use

 certain investment strategies and to buy, sell, or hold certain stocks.” (See Responses to

 Trustee’s First Set of Interrogatories to Defendant Sage Associates, dated Aug. 11, 2016,

 p. 10.)17


         During his deposition, Madoff stated that the Sage Defendants were atypical

 BLMIS customers because, around 2000, they began giving specific trading instructions

 to BLMIS rather than giving BLMIS authority to exercise discretion to trade on their

 behalf. (See Madoff Dep. 11/8/17 at 399:16-401:15.) When asked if BLMIS carried out

 the Sage Defendants’ trading instructions, Madoff replied that it did. (See, e.g., id. at

 440:18-441:14; 454:23-456:1; 462:7-463:14; 464:14-467:13.) The Trustee now seeks to

 depose former BLMIS employees to inquire whether the directed trades were actually

 executed. (Trustee Brief at 12-13.)




 16     The pertinent portions of the Sage Defendants’ discovery request are attached as Exhibit 8 to the
 Kratenstein Declaration.

 17     The pertinent portion of the Sage Defendants’ response is attached as Exhibit 9 to the Kratenstein
 Declaration.


                                                  - 21 -
08-01789-smb       Doc 18480    Filed 02/15/19 Entered 02/15/19 10:16:30      Main Document
                                            Pg 22 of 33


           Madoff’s deposition testimony added nothing to the Directed Trading Issue

 raised by the Sage Defendants in 2015, and the parties engaged in discovery regarding

 the Directed Trading Issue. The Trustee pursued or could have pursued this issue in

 greater depth (fact discovery did not close until July 5, 2018, (Sixth Amended Case

 Management Notice, dated Sept. 6, 2018 (ECF Adv. Proc. No. 10-04362 Doc. # 85; ECF

 Adv. Proc. No. 10-04400 Doc. #85))), but Madoff’s deposition testimony did not

 identify the Directed Trading Issue or any fact that the Sage Defendants had not already

 raised.


           The Trustee nevertheless argues that during the period leading up to the Motion,

 the Sage Defendants indicated their willingness to engage in additional fact discovery

 despite the July 5, 2018 deadline. (See Trustee Reply at 11-12.) Following discussions

 among the Court and parties, the Trustee had proposed an omnibus trial, preceded by

 additional discovery, to determine the existence and scope of the Ponzi scheme (the

 “Ponzi Proposal”). See Picard v. Nelson (In re BLMIS), Adv. Pro. No. 08-01789 (SMB),

 2019 WL 80451, at *5 (Bankr. S.D.N.Y. Jan. 2, 2019). The Sage Defendants had “no

 objection to coordinating the Remaining Good Faith Actions for discovery purposes.”

 (The Sage Defendants’ Opposition to Motion for an Order Establishing Omnibus

 Proceeding for the Purpose of Determining the Existence, Duration, and Scope of the

 Alleged Ponzi Scheme at BLMIS, dated Apr. 11, 2018, at ¶ 6 (ECF Doc. # 17470).)

 However, in a July 5, 2018 email, counsel for the Sage Defendants declined to agree to

 further extend discovery deadlines stating, inter alia, that “we remain in discussions

 with your colleagues over an omnibus proceeding that may include certain additional




                                             - 22 -
08-01789-smb      Doc 18480        Filed 02/15/19 Entered 02/15/19 10:16:30               Main Document
                                               Pg 23 of 33


 discovery concerning the scope and timing of the Madoff fraud.” (See Email from

 Andrew Kratenstein, Esq., dated July 5, 2018.18)


         The Ponzi Proposal was never approved by the Court. Further, even if the Sage

 Defendants lulled the Trustee in early 2018, this does not explain why the Trustee did

 not diligently pursue discovery regarding the Directed Trading Issue between

 September 2015 and early 2018.


         4.      Insolvency Issue

         During his deposition, Madoff stated that BLMIS was solvent until some point

 between 1998 and 2002. (See Madoff Dep. 4/26/17 at 20:8-21:4.) However, when

 confronted with the fact that BLMIS owed, at the time of Madoff’s arrest, roughly $64.6

 billion to customers against $300 million in assets, Madoff conceded that the shortfall

 accrued between 1992 and 2008. (Id. at 132:22-134:4.)


         The Trustee raised the issue of BLMIS’ insolvency from the outset,19 (see, e.g.,

 Ginsburg Complaint ¶ 33), many defendants denied that BLMIS was insolvent or

 denied sufficient knowledge regarding the allegation, and the Trustee procured

 Dubinsky’s expert opinion back in 2013 that BLMIS was insolvent from at least

 December 11, 2002. (See Dubinsky Report ¶¶ 336-67.) It again appears that the Trustee



 18      A copy of the email is attached as Exhibit 5 to the Declaration of David J. Sheehan in Support of
 the Reply Memorandum in Further Support of Trustee’s Motion for Limited Additional Discovery Based
 on Prior Orders Authorizing Deposition of Bernard L. Madoff, signed Oct. 24, 2018 (ECF Doc. # 18107).

 19      Insolvency is not an element of intentional fraudulent transfer claims under 11 U.S.C. §
 548(a)(1)(A), which are the only remaining avoidance claims in the Good Faith Actions. However, the
 Trustee maintains that BLMIS’ insolvency remains relevant as evidence supporting the existence of a
 Ponzi scheme. (See Trustee Brief at 13 n. 35 (citing Christian Bros. High Sch. Endowment v. Bayou No
 Leverage Fund, LLC (In re Bayou Grp., LLC), 439 B.R. 284, 305-07 (S.D.N.Y. 2014)).)


                                                  - 23 -
08-01789-smb    Doc 18480     Filed 02/15/19 Entered 02/15/19 10:16:30       Main Document
                                          Pg 24 of 33


 did not pursue any discovery on this issue prior to the fact discovery deadlines and has

 failed to establish “good cause” to take those depositions now. In any event, he has

 already rebutted Madoff’s testimony on insolvency.


       5.      Treasuries Issue

       During his 2009 allocution, Madoff stated that he would tell split strike

 conversion customers that he would opportunistically time stock purchases and be “out

 of the market intermittently, investing client funds during these periods in United States

 Government-issued securities, such as United States Treasury bills.” (Madoff Allocution

 at 26:7-11.) Dubinsky addressed the purchase of U.S. Treasuries in his expert report.

 He concluded that although there was evidence that BLMIS’ proprietary trading

 business (a branch of BLMIS not alleged to have been involved in the Ponzi scheme)

 held Treasury bills, there was no evidence that BLMIS held Treasury bills on behalf of its

 investment advisory customers. (See Dubinsky Report ¶¶ 171-74.)


       Madoff testified at his deposition that when customers deposited funds in their

 BLMIS accounts for investment, those funds would either fund the withdrawal of

 fictitious profits by other customers or be used by BLMIS to purchase U.S. Treasury

 bills. (Madoff Dep. 12/20/16 at 161:11-162:12.) According to the Trustee, he should be

 permitted to take the discovery because certain defendants have used Madoff’s

 deposition testimony regarding U.S. Treasuries to argue that BLMIS was not a Ponzi

 scheme. (Trustee Brief at 14.)


       That Madoff was purchasing U.S. Treasuries was hardly a revelation; Dubinsky

 covered this issue in his expert report. If defendants intend to argue that BLMIS was a


                                           - 24 -
08-01789-smb      Doc 18480      Filed 02/15/19 Entered 02/15/19 10:16:30              Main Document
                                             Pg 25 of 33


 legitimate business because it purchased U.S. Treasuries, that argument is not based on

 anything Madoff said; Dubinsky confirmed the purchases. Some defendants have

 further argued that BLMIS allocated some of those U.S. Treasury transactions to

 customers. But Madoff never said this. Accordingly, Madoff’s deposition testimony

 does not supply a reason for further discovery on this issue.


        6.      Computer System Issue

        Madoff stated at his deposition that BLMIS purchased an IBM AS/400 computer

 system for its investment advisory business around 1992. (Madoff Dep. 4/26/17 at 13:2-

 11.) This computer system generated the records associated with the investment

 advisory business including records showing fictitious securities transactions. (Id. at

 49:20-50:12; Madoff Dep. 11/9/17 at 559:3-560:8.) Unlike the computers utilized by the

 non-fraudulent businesses of BLMIS, the IBM AS/400 was not linked to outside sources

 such as Bloomberg. (Madoff Dep. 4/26/17 at 13:12-24.)20 The Trustee wants to depose

 additional BLMIS employees and submit a new expert report to show that the IBM

 AS/400 was incapable of generating actual trading activity. (Trustee Brief at 15-16.)


        Dubinsky addressed the inadequacies of the IBM AS/400 in his 2013 expert

 report. (See Dubinsky Report ¶¶ 78-81, 214-32.) He compared the computer systems

 used by BLMIS’ proprietary trading business with the IBM AS/400 used by the

 investment advisory business and concluded, among other things, that “none of these

 trading systems necessary for the execution of securities [transactions] was found in the

 IA Business computer environment,” (id. at ¶ 216), “the IA Business would have needed


 20    Madoff also stated that the computers used by the investment advisory business prior to the IBM
 AS/400 were similarly not linked to outside sources. (Madoff Dep. 4/26/17 at 14:12-22.)


                                                 - 25 -
08-01789-smb    Doc 18480     Filed 02/15/19 Entered 02/15/19 10:16:30        Main Document
                                          Pg 26 of 33


 to place the purported trades through either the Proprietary Trading Business or an

 outside broker-dealer; evidence of that occurring was not found,” (id. at ¶ 218), “[a]

 detailed analysis of the code that was utilized shows that the IA Business did not have a

 legitimate trading system using algorithms to execute trades,” (id. at ¶ 224), and “[a]s

 confirmed by internal BLMIS emails, this process [the random order generator

 program] was used to generate support for the fictitious backdated trades.” (Id. at ¶

 231.) In other words, the IBM AS/400 computer could not be used to make actual

 trades and instead, was used to perpetuate the fraud by generating fictitious trades.


        The Trustee has already procured an expert opinion regarding the inadequacies

 of the IBM AS/400 system. Accordingly, the Trustee has failed to show good cause to

 reopen discovery or submit a new expert report on the Computer System Issue.


 C.     Leave to Depose Prisoners

        In the Good Faith Actions where fact discovery remains open, the Trustee seeks

 leave under Federal Civil Rule 30(a)(2)(B) to depose prisoners Bongiorno, Crupi and

 Bonventre. Leave to depose a prisoner should be granted unless the objecting party

 shows that the deposition would be unreasonably cumulative or duplicative, the party

 seeking the deposition has had ample opportunity to obtain the information sought, or

 the burden or expense of the deposition outweighs its likely benefit. Williams v.

 Greenlee, 210 F.R.D. 577, 579 (N.D. Tex. 2002); accord 7 JAMES W. MOORE, MOORE’S

 FEDERAL PRACTICE § 30.05[1][a] (3d ed. 2018).


        The Chaitman Defendants assert that leave should be denied because allowing

 the depositions of the three prisoners, in addition to the three non-prisoner BLMIS


                                           - 26 -
08-01789-smb    Doc 18480     Filed 02/15/19 Entered 02/15/19 10:16:30        Main Document
                                          Pg 27 of 33


 employees, would be duplicative and cumulative. (Chaitman Brief at 16.) The Court

 disagrees. Although each proposed deponent worked at BLMIS, they did not perform

 identical functions. According to the Trustee, (i) Bongiorno mainly worked on the non-

 split-strike accounts and served as a point of contact for many customers, (ii) Bonventre

 was BLMIS’ director of operations, (iii) Cotellessa-Pitz was BLMIS’ controller, (iv) Crupi

 oversaw activity in customer accounts and monitored the bank accounts housing

 customer funds, (v) Kugel was a trader specializing in convertible arbitrage transactions,

 and (vi) Sala worked under Bongiorno. (See Trustee Brief at 10-11.) Moreover, Madoff

 identified each of the three prisoners as individuals with relevant, first-hand knowledge.

 (E.g., Madoff Dep. 4/26/17 at 49:20-25 (stating that Bonventre was responsible for the

 trading records generated by BLMIS); id. at 82:21-84:15 (stating that Bongiorno and

 Crupi were involved in moving convertible bond trades into customer accounts); Madoff

 Dep. 11/9/17 at 560:5-12 (assuming that Bongiorno was responsible for reviewing the

 trade confirmations and customer statements generated by the IBM AS/400).) Hence,

 taking the depositions of the three prisoners would not be unreasonably cumulative or

 duplicative.


 D.     Sanctions

        Pursuant to Federal Civil Rule 16(f)(1)(C), the court may sanction a party or its

 attorney for failure “to obey a scheduling or other pretrial order.” In addition, under

 Federal Civil Rule 16(f)(2), the court must order the party and/or its attorney “to pay the

 reasonable expenses – including attorney’s fees – incurred because of any

 noncompliance with this rule, unless the noncompliance was substantially justified or

 other circumstances make an award of expenses unjust.” The Chaitman Defendants


                                           - 27 -
08-01789-smb       Doc 18480       Filed 02/15/19 Entered 02/15/19 10:16:30                 Main Document
                                               Pg 28 of 33


 suggest that, to the extent the Trustee’s Motion is granted, the Court should sanction the

 Trustee to bear the expenses of the additional discovery. (Chaitman Brief at 17-18.)


         The Chaitman Defendants’ assertion makes no sense. A party does not violate a

 scheduling order by filing a motion to modify the same scheduling order under Federal

 Civil Rule 16(b)(4). Furthermore, the Madoff Deposition Orders made it entirely

 foreseeable that a party, including the Trustee, would make a motion to reopen

 discovery after the conclusion of the Madoff Deposition. Therefore, no sanctions are

 warranted against the Trustee.21


                                            CONCLUSION

         For the reasons stated, the Trustee’s Motion is granted in the Good Faith Actions

 in which fact discovery is closed to allow the Trustee to depose one of the identified FBI

 agents in connection with his recollection of Madoff’s December 2008 proffer leading to

 the FD-302 Statement. In the Good Faith Actions in which fact discovery remains open,

 the Trustee’s request for leave under Federal Civil Rule 30(a)(2) to depose Bongiorno,

 Crupi and Bonventre is granted. The Motion is otherwise denied. Settle order in each




 21      In addition, the Chaitman Defendants assert that the Trustee had failed to comply with orders
 requiring him to produce certain BLMIS trading records. (Chaitman Brief at 2-3, 4-5, 12-13.) The parties
 arbitrated this dispute, and the Arbitrator rejected the Chaitman Defendants’ arguments in a recent order.
 (See Discovery Arbitrator’s Order, dated Dec. 24, 2018, at 6-7 (“I find that there is no basis for requiring
 the Trustee to supplement the extensive efforts that he has already undertaken by affording Ms. Chaitman
 unfettered access to the BLMIS Database or requiring him to rummage through all of the boxes in the
 warehouse in an attempt to find additional pre-1992 third-party trading records.”) (ECF Doc. # 18354).)


                                                   - 28 -
08-01789-smb   Doc 18480    Filed 02/15/19 Entered 02/15/19 10:16:30    Main Document
                                        Pg 29 of 33


 affected Good Faith Action attaching a copy of this memorandum decision.


 Dated:New York, New York
        February 15, 2019


                                               /s/ Stuart M. Bernstein
                                                STUART M. BERNSTEIN
                                             United States Bankruptcy Judge




                                         - 29 -
08-01789-smb   Doc 18480   Filed 02/15/19 Entered 02/15/19 10:16:30       Main Document
                                       Pg 30 of 33


                                    Schedule A

          Adv. Proc. No.     Defendant(s)
    1.    10-04292           Robert Roman
    2.    10-04302           Joan Roman
    3.    10-04327           Gertrude E. Alpern Revocable Trust, et al.
    4.    10-04332           Barry Weisfeld
    5.    10-04352           RAR Entrepreneurial Fund LTD, et al.
    6.    10-04357           James Greiff
    7.    10-04362           Sage Associates, et al.
    8.    10-04367           Benjamin T. Heller
    9.    10-04397           Fern C. Palmer Revocable Trust Dtd 12/31/9, et al.
    10.   10-04400           Sage Realty, et al.
    11.   10-04401           Rose Gindel Trust, et al.
    12.   10-04415           The Estate of Barbara Berdon, et al.
    13.   10-04428           Estate of Allen Meisels, et al.
    14.   10-04438           Estate of Seymour Epstein, et al.
    15.   10-04446           Trust Dated 12/6/99 Walter and Eugenie Kissinger, et al.
    16.   10-04469           Carol L. Kamenstein, individually and in her capacity as joint
                             tenant
    17.   10-04486           The Norma Shapiro Revocable Declaration of
                             Trust Under Agreement Date

    18.   10-04489           Marlene Krauss
    19.   10-04491           Elaine Dine Living Trust dated 5/12/06, et al.
    20.   10-04503           Judd Robbins
    21.   10-04539           The Gerald and Barbara Keller Family Trust, et al.
    22.   10-04541           Kenneth W Perlman, et al.

    23.   10-04545           Jerome Goodman, et al.
    24.   10-04562           Robert F. Ferber
    25.   10-04570           Jacob M. Dick Rev Living Trust DTD 4/6/01, et al.
    26.   10-04610          The Whitman Partnership, et al.
08-01789-smb   Doc 18480   Filed 02/15/19 Entered 02/15/19 10:16:30        Main Document
                                       Pg 31 of 33


    27.   10-04614          Robert S. Whitman
    28.   10-04621          Donald A. Benjamin
    29.   10-04644          Russell L. Dusek
    30.   10-04648          Peter D. Kamenstein
    31.   10-04655          Jaffe Family Investment Partnership, et al.
    32.   10-04672          Sidney Cole
    33.   10-04702          S&L Partnership, a New York partnership, et al.
    34.   10-04709          Andrew M. Goodman
    35.   10-04718          The Jordan H. Kart Revocable Trust, et al.
    36.   10-04728          Estate of Bruno L. Di Giulian, et al.
    37.   10-04740           Robert Hirsch, as an individual, and as joint tenant, et al.
    38.   10-04748          Mark Horowitz
    39.   10-04749          Philip F. Palmedo
    40.   10-04752          Kuntzman Family LLC, et al.
    41.   10-04753          Carla Ginsburg
    42.   10-04762          James M. Goodman
    43.   10-04768          Placon2, William R. Cohen, et al.
    44.   10-04806           Kenneth M. Kohl, as an individual and as a joint tenant, et al.
    45.   10-04809          Edyne Gordon NTC
    46.   10-04818          Toby Harwood
    47.   10-04823          Frank DiFazio, et al.
    48.   10-04826          Boyer Palmer
    49.   10-04837          Leslie Ehrlich f/k/a Leslie Harwood , et al.
    50.   10-04861          Harold J. Hein
    51.   10-04867          Estate of Steven I. Harnick, et al.
    52.   10-04878          Lisa Beth Nissenbaum Trust, et al.
    53.   10-04882          Laura E. Guggenheimer Cole
    54.   10-04889          Estate of Robert Shervyn Savin, et al.
    55.   10-04905          Train Klan, a Partnership, et al.
    56.   10-04912          Harry Smith Revocable Living Trust, et al.
08-01789-smb   Doc 18480   Filed 02/15/19 Entered 02/15/19 10:16:30        Main Document
                                       Pg 32 of 33


    57.   10-04914          Edyne Gordon
    58.   10-04920          Glenhaven Limited, et al.
    59.   10-04921          Stanley T. Miller
    60.   10-04925           Alvin Gindel Revocable Trust, a Florida trust, et al.
    61.   10-04931          Cantor, et al.
    62.   10-04956          D. M. Castelli
    63.   10-04961          Sylvan Associates LLC f/k/a Sylvan Associates Ltd
                            Partnership, et al.
    64.   10-04979          James M. New Trust dtd 3/19/01, et al.
    65.   10-04991          Guiducci Family Limited Partnership, et al.
    66.   10-04995          Trust U/Art Fourth O/W/O Israel Wilenitz, et al.
    67.   10-05026          Walter Freshman Trust A, a Florida trust, et al.
    68.   10-05037          Barbara L. Savin
    69.   10-05079          Estate of James M. Goodman, et al.
    70.   10-05104           The Gloria Albert Sandler and Maurice Sandler Revocable
                             Living Trust
    71.   10-05124           The Lawrence J. Ryan and Theresa R. Ryan Revocable Living
                             Trust, et al.
    72.   10-05127           Atwood Management Profit Sharing Plan & Trust, etc., et al.
    73.   10-05128          JABA Associates LP, et al.
    74.   10-05130          Barbara Kotlikoff Harman
    75.   10-05133          Boyer H. Palmer, individually, et al.
    76.   10-05150           Plafsky Family LLC Retirement Plan, Robert Plafsky, et al.
    77.   10-05151          Palmer Family Trust, et al.
    78.   10-05157          The Harnick Brothers Partnership, et al.
    79.   10-05184          Laura Ann Smith Revocable Living Trust, et al.
    80.   10-05196          Whitman 1990 Trust U/A DTD 4/13/90, et al.
    81.   10-05209          Lapin Children LLC
    82.   10-05236          Toby T. Hobish, et al.
    83.   10-05257           Edward A. Zraick, Jr., individually and as joint tenant, et al.
    84.   10-05312          Doron Tavlin Trust U/A 2/4/91, et al.
    85.   10-05377          Richard G. Eaton
08-01789-smb   Doc 18480   Filed 02/15/19 Entered 02/15/19 10:16:30   Main Document
                                       Pg 33 of 33


    86.   10-05384          Neil Reger Profit Sharing Keogh, et al.
    87.   10-05420          Gunther K. Unflat, et al.
    88.   10-05435          Keith Schaffer, et al.
